UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6250


GIORGIO S. FULTON,

                    Petitioner - Appellant,

             v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00866-LO-TCB)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Giorgio S. Fulton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Giorgio S. Fulton seeks to appeal the district court’s order dismissing as untimely

his 28 U.S.C. § 2254 (2018) petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

(2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)

(2018)). The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the petition states a debatable claim of the denial of a constitutional right. Gonzalez,

565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Fulton has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2